Citation Nr: 1023237	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an immune disorder.

4.  Entitlement to service connection for posttraumatic 
stress disorder.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to service connection for hammertoe.

7.  Entitlement to service connection for prostatic 
hypertrophy.

8.  Entitlement to service connection for lumbar stenosis.

9.  Entitlement to service connection for diabetes mellitus, 
type II, including due to inservice exposure to herbicides.


10.  Entitlement to service connection for peripheral 
neuropathy, to include as being secondary to diabetes 
mellitus, type II.

11.  Entitlement to service connection for Peyronie's disease 
with erectile dysfunction, to include as being secondary to 
diabetes mellitus, type II.

12.  Entitlement to special monthly pension by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
February 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In August 2007, the Board issued a decision that denied the 
Veteran's claims seeking service connection for chronic 
fatigue syndrome, fibromyalgia, and an immune disorder.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2008, 
based on a March 2008 Joint Motion for Remand (Joint Motion), 
the Court issued an order remanding these issues.

In September 2008, the Board issued a decision which denied 
the Veteran's claims seeking service connection for chronic 
fatigue syndrome, fibromyalgia, and an immune disorder.  The 
Veteran appealed the Board's decision to the Court.  In July 
2009, based on a July 2009 Joint Motion, the Court issued an 
order remanding these issues.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process. 38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional procedural development 
regarding the Veteran's claims of entitlement to service 
connection for chronic fatigue syndrome, fibromyalgia, and an 
immune disorder.  Accordingly, in order to prevent prejudice 
to the Veteran the Board's September 2008 decision must be 
vacated, and a new decision on the issues of entitlement to 
service connection for chronic fatigue syndrome, 
fibromyalgia, and an immune disorder will be entered as if 
the September 2008 decision by the Board had never been 
issued.


REMAND

A January 2003 statement from the Veteran indicates that he 
was receiving benefits from the Social Security 
Administration (SSA).  Accordingly, the RO must attempt to 
obtain all records available from SSA relating to the 
Veteran's reported receipt of SSA benefits. 

In a January 2010 statement, the Veteran indicated that his 
VA medical treatment records should be obtained from the VA 
Medical Center in Branson, Missouri.  Accordingly, the Board 
finds that the Veteran's recent treatment records should be 
obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
disorders remaining on appeal herein 
since September 2005.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must contact SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the veteran's 
claim for SSA benefits.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

